John M. Kellogg, P. J. (dissenting):
The evidence of the president of the defendant auto renting company of a pretended agreement with the hospital by which the automobile was out of the charge of the company and the hospital was responsible for the negligence of the driver is absurd upon its face. He swore to nothing of the kind when he was first upon the stand. This evidence was apparently an afterthought, compelled by the necessities of the case. Concededly the defendant was notified in writing that the ambulance must not proceed at a greater pace than twenty-five miles per hour. The evidence of the driver that the orderly sent by the hospital to show him the place directed his course of speed and his manner of turning out to escape an approaching vehicle is incredible. If the defendant’s president swore falsely in Its behalf, he would willingly procure such evidence from an employee, if possible. In my judgment there is no foundation in law or in the evidence for the verdict against the hospital.
It was error to exclude evidence tending to show what *45instructions had been given by the hospital to the orderly with reference to the ambulance. Exception was well taken to the charge that if the speed of the ambulance was the cause of the accident, and the orderly participated by direction, or inference or suggestion, in it, or in the cutting around at Robin street, his act of negligence is chargeable to the hospital.
I favor a reversal and a dismissal of the complaint as to the hospital.
Woodward, J., concurs.
Judgment and order affirmed, with costa